Case 1:20-cv-24118-DLG Document 1-1 Entered on FLSD Docket 10/08/2020 Page 1 of 10
  A lb.


 ;_:_t CT Corporation                                                              Service of Process
                                                                                   Transmittal
                                                                                   07/06/2020
                                                                                   CT Log Number 537900277
          TO:      KIM LUNDY SERVICE OF PROCESS
                   WALMART INC.
                   702 SW 8TH ST
                   BENTONVILLE, AR 72716-6209


          RE:      Process Served in Florida

          FOR:     Wal-Mart Stores East, LP (Domestic State: DE)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                  White !solyn, Pltf. vs. Walmart Inc. and Wal-Mart Stores East, LP, Dfts.
          DOCUMENT(S) SERVED:

          COURT/AGENCY:                     None Specified
                                            Case # 2020013850CA01
          NATURE OF ACTION:                  Personal Injury - Failure to Maintain Premises in a Safe Condition
          ON WHOM PROCESS WAS SERVED:       C T Corporation System, Plantation, FL
          DATE AND HOUR OF SERVICE:          By Process Server on 07/06/2020 at 16:07
          JURISDICTION SERVED:               Florida
          APPEARANCE OR ANSWER DUE:          None Specified
          ATTORNEY(S) / SENDER(S):           None Specified
          ACTION ITEMS:                     CT has retained the current log, Retain Date: 07/07/2020, Expected Purge Date:
                                            07/12/2020

                                             Image SOP

                                             Email Notification, KIM LUNDY SERVICE OF PROCESS ctlawsuits@walmartlegal.com

          SIGNED:                           C T Corporation System
          ADDRESS:                          1999 Bryan St Ste 900
                                            Dallas, TX 75201-3140
          For Questions:                    877-564-7529
                                            MajorAccountTeam2@wolterskluwer.com




                                                                                   Page 1 of 1 / SC
                                                                                   Information displayed on this transmittal is for CT
                                                                                   Corporation's record keeping purposes only and is provided to
                                                                                   the recipient for quick reference. This information does not
                                                                                   constitute a legal opinion as to the nature of action, the
                                                                                   amount of damages, the answer date, or any information
                                                                                   contained in the documents themselves. Recipient is
                                                                                   responsible for interpreting said documents and for taking
                                                                                   appropriate action. Signatures on certified mail receipts
                                                                                   confirm receipt of package only, not contents.
 Case 1:20-cv-24118-DLG Document 1-1 Entered on FLSD Docket 10/08/2020 Page 2 of 10


                                                                Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                      Mon, Jul 6, 2020

Server Name:               Crystal Michelin

Location:                  Hollywood, FL




Entity Served              WAL-MART STORES EAST, LP

Agent Name                 CT CORPORATION SYSTEM

Case Number                202013850ca-01

Jurisdiction               FL




II              II   II    II          II       III   II
Filing Case 1:20-cv-24118-DLG
       # 109663282               Document
                     E-Filed 07/01/2020   1-1 Entered
                                        12:27:25 PM on FLSD Docket 10/08/2020 Page 3 of 10

                                            IN THE CIRCUIT COURT OF THE 11TH JUDICIAL
                                         CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                                           GENERAL JURISDICTION DIVISION

                                                                           CASE NO. 2020-013850-CA-01
        ISOLYN WHITE,

                 Plaintiff,
        V.

        WALMART INC. and WAL-MART STORES EAST, LP,

                 Defendants.

                                                                                                                       'N..


                                                  CIVIL ACTION SUMMONS

        THE STATE OF FLORIDA:
        To Each Sheriff of said State:

                 YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the complaint or petition in this
        action, and accompanying documents, if any, on Defendant:
                                                     WAL-MART STORESEAST, LP

        By serving:                  C T CORPORATION SYSTEM (registered agent)
                                     1200 SOUTH PINE ISLAND ROAD
                                     PLANTATION FL 33324

              Each defendant is required to serve written defenses to the complaint or petition on WHITNEY PAGE,
        ESQUIRE, Plaintiff's attorney, whose address is:

                                                      Law Offices of Jason Turchin
                                                   2883 Executive Park Drive, Suite 103
                                                          Weston, Florida 33331
                                                       Telephone: (954) 515-5000
                                                        Litigatio2n@victimaid.com

        within 20 days after service of this summons on that defendant, exclusive of the day of service, and to file the original
        of the defenses with the clerk of this court either before service on plaintiff's attorney or immediately thereafter. If a
        defendant fails to do so, a default will be entered against that defendant for the relief demanded in the complaint or
        petition.

                 WITNESS my hand and the Seal of said Court this              day of 7/1/2020             , 2020.

                                                               Harvey Ruvin
                                                           As Clerk of said Co
                                                                                        r.   CON


                                                  By:                   3087 0'11 ei
                                                              As Deputy Cler
                                                              [COURT SEAL]

        In accordance with the Americans with Disabilities Act of 1990, persons needing a special accommodation to participate in this
        proceeding should contact the Court ADA Coordinator no later than seven days prior to the proceedings. Telephone (305) 375-
        2006 for assistance; if hearing impaired, telephone (305) 375-2007 (TDD) or Florida Relay Service Number 1-800-955-8771, for
        assistance.




              LAW OFFICES OF JASON TURCHIN • 2883 EXECUTIVE PARK DRIVE, SUITE 103 • WESTON, FL 33331 • (954) 515-5000
Case 1:20-cv-24118-DLG Document 1-1 Entered on FLSD Docket 10/08/2020 Page 4 of 10
                          IN THE CIRCUIT COURT OF THE 11TH JUDICIAL
                       CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                                GENERAL JURISDICTION DIVISION

                                                                CASE NO.
  ISOLYN WHITE,

          Plaintiff,
  vs.

  WALMART INC. and WAL-MART STORES EAST, LP,

          Defendants.


                                                   COMPLAINT

          Plaintiff, lsolyn White, and by and through undersigned counsel, sues

  Defendants, Walmart Inc., and Wal-Mart Stores East, LP ("Wal-mart"), and alleges as

  follows:

          1.       This is an action Weist akikattiaeless of Thirty Thousand Dollars

  ($30,000.00) exclusive of attorney's fees, interest and costs and therefore, within the

  jurisdiction of this Court.

          2.       That at all times material hereto Plaintiff, Isolyn White, was and is a resident

  of Miami - Dade County, Florida and is otherwise sui juris.

          3.       That at all times material hereto, Wal-Mart, was and is a foreign company

  organized and existing under the laws of the State of Delaware, with its principal place

  of business in Los Angeles, California.

          4.       That at all times material hereto, Walmart Inc., was and is a foreign

  company organized and existing under the laws of the State of Delaware, with its

  principal place of business in Bentonville, Arkansas.

          5.       The accident, which is the subject matter of this lawsuit, arose in Miami,

  Miami-Dade County, Florida. Therefore, venue remains in Miami-Dade County, Florida.


        LAW OFFICES OF JASON TuRcHIN • 2883 EXECUTIVE PARK DRIVE, SUITE 103 • WESTON, FL 33331 • (954) 515-5000
Case 1:20-cv-24118-DLG Document 1-1 Entered on FLSD Docket 10/08/2020 Page 5 of 10
                        COUNT I - NEGLIGENCE AGAINST WALMART INC

           6.      Plaintiff, Isolyn White, adopts and realleges all of the allegations in

   paragraphs 1 through 5 as though fully set forth herein.

           7.      That on or about July 11,2019, Defendant, Walmart Inc., was in possession

   of, managed, maintained and/or controlled a property located at or near 15885 S.W. 88th

   Street, Miami, Miami-Dade County, Florida.

           8.     That at said time and place, Plaintiff, lsolyn White, was on said property as

   a customer, and therefore, was otherwise lawfully on the property.

           9.     That at said time and place, Plaintiff, Isolyn White, was looking at an

  organizer an employee retrieved from the shelf, when another organizer fell off the shelf

  and hit her.

           10.    That at all times material, Defendant, Walmart Inc., owed Plaintiff the duty

  to use reasonable care.

           11.    Defendant, Walmart Inc., breached its duties to Plaintiff in one or more of

  the following respects, including but not limited to:

                  a.       Failing to exercise reasonable care in stocking the shelves;

                  b.       Failing to adequately conduct inspections to ensure that a

  dangerous, hazardous and unsafe condition such as an improperly stocked shelf did not

  exist;

                  c.       Failing to warn Plaintiff that the items on shelf were likely to fall;

                  d.       Failing to train their employees on how to properly remove items

  from the shelves;

                  e.       Failing to periodically and properly check the stocked shelves to

  make sure items were securely placed on the shelves; and/or

                  f.       Walmart Inc.'s employee failed to use reasonable care in causing

  an item to strike Plaintiff.

       LAW OFFICES OF JASON TURCHIN • 2883 EXECUTIVE PARK DRIVE, SUITE 103 • WEsToN, FL 33331 • (954) 515-5000
Case 1:20-cv-24118-DLG Document 1-1 Entered on FLSD Docket 10/08/2020 Page 6 of 10
          12.      Defendant, Walmart Inc, had actual knowledge of the dangerous condition;

   or if Defendant, Walmart Inc., lacked such actual knowledge, this dangerous condition

   existed for such a length of time that, in the exercise of ordinary care, Defendant, Walmart

   Inc., should have known of the condition should have known of it; or in the alternative, the

   condition occurred with regularity and was therefore foreseeable.

          13.     That this condition was not readily apparent to someone who could get

   injured, such as Plaintiff, Isolyn White.

          14.     At all times material, Defendant, Walmart Inc., had exclusive custody and

   control of the area where Plaintiff, Isolyn White, was injured.

          15.     As a result of Defendant, Walmart Inc.'s negligence, Plaintiff, lsolyn White,

   was injured in and about her body and extremities, suffered pain therefrom, incurred

   medical expenses in the treatment of her injuries, suffered physical handicap, and her

   working ability was impaired; the injuries are either permanent or continuing in nature and

   Plaintiff will suffer the losses and impairment in the future.

          WHEREFORE, Plaintiff, Isolyn White, demands judgment for damages against

   Defendant, Walmart Inc., in excess of the jurisdictional limits; compensatory damages;

  any and all taxable costs; and such other relief as this Court deems just and proper.

            COUNT II - NEGLIGENCE AGAINST WAL-MART STORES EAST, LP

          16.     Plaintiff, Isolyn White, adopts and realleges all of the allegations in

  paragraphs 1 through 5 as though fully set forth herein.

          17.     That on or about July 11, 2019, Defendant, Wal-Mart, was in possession of,

  managed, maintained and/or controlled a property located at or near 15885 S.W. 88th

  Street, Miami, Miami-Dade County, Florida.

          18.     That at said time and place, Plaintiff, Isolyn White, was on said property as

  a customer, and therefore, was otherwise lawfully on the property.



       LAW OFFICES OF JASON TURCHIN • 2883 EXECUTIVE PARK DRIVE, SUITE 103 • WESTON, FL 33331 • (954) 515-5000
Case 1:20-cv-24118-DLG Document 1-1 Entered on FLSD Docket 10/08/2020 Page 7 of 10
            19.    That at said time and place, Plaintiff, lsolyn White, was looking at an

   organizer an employee retrieved from the shelf, when another organizer fell off the shelf

   and hit her.

            20.    That at all times material, Defendant, Wal-Mart, owed Plaintiff the duty to use

   reasonable care.

            21.    Defendant, Wal-Mart, breached its duties to Plaintiff in one or more of the

   following respects, including but not limited to:

                   a.       Failing to exercise reasonable care in stocking the shelves;

                   b.       Failing to adequately conduct inspections to ensure that a

   dangerous, hazardous and unsafe condition such as an improperly stocked shelf did not

   exist;

                   c.       Failing to warn Plaintiff that the items on shelf were likely to fall;

                   d.       Failing to train their employees on how to properly remove items

   from the shelves;

                   e.       Failing to periodically and properly check the stocked shelves to

   make sure items were securely placed on the shelves; and/or

                   f.       Wal-mart's employee failed to use reasonable care in causing an

   item to strike Plaintiff.

            22.    Defendant, Wal-Mart, had actual knowledge of the dangerous condition; or

   if Defendant, Wal-Mart, lacked such actual knowledge, this dangerous condition existed

   for such a length of time that, in the exercise of ordinary care, Defendant, Wal-Mart,

   should have known of the condition should have known of it; or in the alternative, the

   condition occurred with regularity and was therefore foreseeable.

            23.    That this condition was not readily apparent to someone who could get

   injured, such as Plaintiff, Isolyn White.



        LAW OFFICES OF JASON TURCHIN • 2883 EXECUTIVE PARK DRIVE, SUITE 103 • WESTON, FL 33331 • (954) 515-5000
Case 1:20-cv-24118-DLG Document 1-1 Entered on FLSD Docket 10/08/2020 Page 8 of 10
          24.      At all times material, Defendant, Wal-Mart, had exclusive custody and

   control of the area where Plaintiff, lsolyn White, was injured.

          25.      As a result of Defendant, Wal-Mart's, negligence, Plaintiff, Isolyn White, was

   injured in and about her body and extremities, suffered pain therefrom, incurred medical

   expenses in the treatment of her injuries, suffered physical handicap, and her working

   ability was impaired; the injuries are either permanent or continuing in nature and Plaintiff

   will suffer the losses and impairment in the future.

          WHEREFORE, Plaintiff, lsolyn White, demands judgment for damages against

   Defendant, Wal-Mart, in excess Of the jurisdictional limits; compensatory damages; any

   and all taxable costs; and such other relief as this Court deems just and proper.

                                      DEMAND FOR TRIAL BY JURY

          Pursuant to Florida Rules of Civil Procedure 1.430, Plaintiff demands a jury trial for

   all issues so triable.

   Signed on June 30, 2020.

                                                               LAW OFFICES OF JASON TURCHIN
                                                               Attorney for Plaintiff
                                                               2883 Executive Park Drive
                                                               Suite 103
                                                               Weston, Florida 33331
                                                               Telephone: (954) 515-5000
                                                               Facsimile:    (954) 659-1380

                                                           By: /Whitney Page, Esq./
                                                               WHITNEY PAGE, ESQUIRE
                                                               Florida Bar No. 1018364
                                                               JASON TURCHIN, ESQUIRE
                                                               Florida Bar No. 585300




        LAW OFFICES OF JASON TURCHIN • 2883 EXECUTIVE PARK DRIVE, SUITE 103 • WESTON, FL 33331 • (954) 515-5000
Case 1:20-cv-24118-DLG Document 1-1 Entered on FLSD Docket 10/08/2020 Page 9 of 10




               IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                       IN AND FOR MIAMI-DADE COUNTY, FLORIDA
                                    CIVIL DIVISION

   ISOLYN WHITE,

          Plaintiff,
                                                             CASE NO. 2020013850CA01
   v.

   WAL-MART STORES EAST, LP,

         Defendant.
   _____________________________________________/


                DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL


   TO: Whitney Page, Esq.
       2883 Executive Park Drive
       Suite 103, Weston, FL, 33331

          PLEASE TAKE NOTICE that on October 8, 2020, Defendant, Wal-Mart Stores East,

   LP, in the above titled action filed a Notice of Removal, a copy of which is attached hereto, of

   the above-titled action to the United States District Court for the Southern District of Florida,

   Miami Division.

          You are also advised that Wal-Mart Stores East, LP, on filing such Notice of Removal in

   the office of the Clerk of the United States District Court for the Southern District of Florida,

   Miami Division, also filed copies thereof with the Clerk of the Circuit Court of the Eleventh

   Judicial Circuit, in and for Miami-Dade County, Florida, to effect removal pursuant to 28

   U.S.C.§1446(d).
Case 1:20-cv-24118-DLG Document 1-1 Entered on FLSD Docket 10/08/2020 Page 10 of 10




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was sent by e-portal
   and e-served this 8th day of October, 2020 to: Whitney Page, Esq. Attorney for Plaintiff, Law
   Offices of Jason Turchin, 2883 Executive Park Drive, Suite 103, Weston, FL 33331 at
   Litigation2@victimaid.com.


                                                     Respectfully submitted,

                                             By:     /s/ Sophia R. Ward
                                                     Sophia R. Ward, Esq.
                                                     Florida Bar No.: 86139
                                                     Dakeitha S. Haynes, Esq.
                                                     Florida Bar No.: 1002429
                                                     QUINTAIROS, PRIETO, WOOD &
                                                     BOYER, P.A.
                                                     Attorneys for Defendant
                                                     9300 S. Dadeland Blvd., 4th Floor
                                                     Miami, FL 33156
                                                     Tel: (305) 670-1101
                                                     Fax: (305) 670-1161
                                                     Email: rclyne.pleadings@qpwblaw.com
                                                             sophia.ward@qpwblaw.com
                                                             Dakeitha.haynes@qpwblaw.com
                                                             gcastro@qpwblaw.com
                                                             Stephanie.clavijo@qpwblaw.com




                                                2
